ACCEPTED
                                                                                        01-15-00670-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 12/21/2015 11:18:53 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                            NO. 01-15-00670-CV
                   ____________________________________
                                                           FILED IN
                                                    1st COURT OF APPEALS
                  IN   THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
                        FIRST JUDICIAL DISTRICT AT 12/21/2015 11:18:53 AM
                             HOUSTON, TEXAS         CHRISTOPHER A. PRINE
                                                            Clerk
                   ____________________________________

           THE ESTATE OF DONALD H. WILLIAMS, DECEASED


                   On Appeal from Probate Court No. 3
                         Harris County, Texas
                          Case No. 427,929
_________________________________________________________________
          APPELLEES’ UNOPPOSED MOTION TO EXTEND
                 TIME TO FILE APPELLEES’ BRIEF

      COME NOW Appellees HEIDI MICHELLE WILLIAMS and CHERYL

WILLIAMS YEARND, and pursuant to TRAP 10.1 and TRAP 10.5(b)(1)(A-D),

respectfully request an unopposed extension of time, extending the deadline for the

filing of Appellees’ Brief in the above-styled appeal; and for good cause would

show this Court the following:

                                  Introduction

      1.    Appellant is TRACEY L. DAMPIER.                Appellees are HEIDI

MICHELLE WILLIAMS and CHERYL WILLIAMS YEARND.




APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLEES’ BRIEF                                    PAGE 1
      2.        Appellant filed his Brief on November 21, 2015. Appellees’ Brief

currently is due on December 23, 2015. This motion is filed before Appellees’

Brief is due.

      3.        No previous extension has been requested or granted to extend the

time to file Appellees’ Brief.

      4.        Counsel for Appellant is unopposed to this motion.

                                  Basis for Extension

      5.        Counsel for Appellees will begin a trial on January 4, 2016 and are

preparing for same, and it is the holiday season.

      6.        Appellees desire a thirty (30) day extension of time until Friday,

January 22, 2016 in order to file Appellees’ Brief.

      7.        Appellant is not opposed to this extension.

      8.        Appellees will not be harmed and prejudiced if an extension is not

granted. Appellant will not be harmed or prejudiced by the extension of the

briefing deadline. Appellees’ request is not for purposes of delay, but so that

justice may be done.




APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLEES’ BRIEF                                        PAGE 2
                                    Conclusion

      9.     Appellants request a thirty-day extension of the deadline to file

Appellees’ Brief due to the holiday season and trial.        The new deadline for

Appellees’ Brief would be Friday, January 22, 2016.

                                       Prayer

      10.    For the foregoing reasons, Appellees pray the Court grant a thirty-day

extension of time to file Appellees’ Brief, until Friday, January 22, 2016.

                                       Respectfully submitted,

                                       HENKE & WILLIAMS, LLP


                                       By: /s/ Kathleen H. Boll
                                         KATHLEEN H. BOLL
                                         State Bar No. 00798431
                                         KBoll@HenkeLawFirm.com
                                         3200 Southwest Freeway, 34th Floor
                                         Houston, Texas 77027
                                         Telephone:      (713) 940-4500
                                         Facsimile:      (713) 940-4545

                                          ATTORNEYS FOR APPELLEES
                                          HEIDI MICHELLE WILLIAMS
                                          AND CHERYL WILLIAMS
                                          HEARND




APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLEES’ BRIEF                                      PAGE 3
                    CERTIFICATE OF CONFERENCE

      I hereby certify that I have communicated with counsel for Appellant
regarding Appellees’ Motion for Extension of Time to File Appellees’ Brief.
Counsel for Appellant is not opposed to the motion.


                                       /s/ Kathleen H. Boll
                                       Kathleen H. Boll




                       CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellees’
Motion for Extension of Time to File Appellees’ Brief has been sent to the
following counsel of record on this the 21st day of December 2015:

      Counsel for Appellant
      Timothy A. Hootman
      2402 Pease Street
      Houston, Texas 77003
      thootman2000@yahoo.com


                                             /s/ Kathleen H. Boll
                                            Kathleen H. Boll




APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLEES’ BRIEF                                 PAGE 4